Motion of R. Glenn Hale, respondent-appellant, to require petitioners to accept the notice of appeal of said Hale dated August 5, 1960 and of copies of appeal undertaking and notice of filing thereof granted, with $10 costs. -Cross motion of petitioners to delete certain words from the decree of the Surrogate of Monroe County of July 7, 1960 denied, with $10 costs. Memorandum: The petitioners have not directed our attention to any statute or decision authorizing the procedure followed by them of returning a notice of appeal. Neither may this court amend a decree on motion by striking therefrom a portion thereof. The proper procedure is to move before the Surrogate to resettle the decree. We pass upon nd other question.